DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosawa (US Patent No. 7,535,803).
Regarding claims 1-2 and 14-15, Kurosawa teaches an electronic device, comprising:
a camera (1)  including a lens (2) having a field of view and a focal distance;
a defocus switch (14) ; and 
an actuator (15) to selectively defocus a portion of the field of view of the lens in response to actuation of the defocus switch (the actuator 15 is driven to focus on the selected AF area while implicitly driven to defocus one or more of the non-selected AF areas –col. 5, ll. 24-36 and col. 7, ll. 1-6);
wherein the defocus switch is a dedicated physical switch on external portion of the electronic device (col. 5, ll. 32-35) [claims 2 and 15];
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa in view of King et al. (US Pub. No. 2006/0238517).
Regarding claims 3-5, Kurosawa teaches all the claimed limitations except for the dedicated switch is a capacitive button [claim 3] and/or the dedicated physical switch is an analog button, wherein the analog button is an analogue button included in a bezel of the electronic device. King teaches a dedicated physical switch is a capacitive button (para. 55) or an analog button, wherein the analog button is an analogue button included in a bezel of the electronic device (para. 41). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a capacitive button and/or an analog button included in the bezel of the electronic device to obtain a smaller, compact device.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa in view of Tsai (US Patent No. 8,724,016).
Regarding claim 6, Kurosawa teaches all the claimed limitations except for the actuator comprises a voice coil motor (VCM) actuator. Tsai teaches an electronic device comprises a camera including a voice coil motor actuator (col. 2, ll. 41-45). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a voice coil actuator as taught by Tsai within said camera to facilitate an accurate driving of the lens.
Regarding claims 7-8, Kurosawa teaches all the claimed limitations except for the electronic device comprises an all-in-one (AIO) computer, and wherein the camera is embedded in a bezel of the AIO computer and the defocus switch is electrically isolated from an operating system of the all-in-one computer. Tsai teaches an electronic device comprises an all-in-one (AIO) computer (col. 3, ll. 53-57), and the camera is embedded in a bezel of the AIO computer and the camera functionality (e.g. focusing/defocusing) is separated from the operating system of said AIO computer (col. 3, line 67 to col. 4 lines 1-2). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate said camera within an all-in-one computer in order to facilitate a video teleconference capability of said AIO computer.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa in view of Pitts et al. (US Pub. No. 2017/0134639).
Regarding claim 9, Kurosawa teaches all the claimed limitations except for a visual indicator to emit light to visually indicate when the lens of the camera is defocused. Pitts teaches a visual indicator to emit light to visually indicate when the lens of the camera is defocused (para. 119). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a visual indicator as taught within said camera in order to draw a user’s attention to the defocusing of the lens.
Allowable Subject Matter
Claims 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, applicant has sufficiently defined and claimed a controller, whereby the prior art does not teach or suggest non-transistory machine readable instructions executable by the processing resource to selectively defocus an entire field of view of a lens of a digital camera in response to actuation of a defocus switch by adjustment of a focal distance of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852